NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NATHAN B. BYERLY,                               No. 20-35046

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00229-DCN

 v.
                                                MEMORANDUM*
ADA COUNTY; ADA COUNTY COURT
CLERK; ADA COUNTY PUBLIC
DEFENDER; ADA COUNTY COURT;
STATE OF IDAHO FOURTH DISTRICT;
ADA COUNTY PROSECUTOR OFFICE,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                   David C. Nye, Chief District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Idaho state prisoner Nathan B. Byerly appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging denial of access to the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
courts. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d

443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Byerly’s action because Byerly failed

to allege facts sufficient to state a plausible claim. See Lewis v. Casey, 518 U.S.

343, 349-53 (1996) (elements of an access-to-courts claim); Castro v. County of

Los Angeles, 833 F.3d 1060, 1073-76 (9th Cir. 2016) (en banc) (discussing

requirements to establish municipal liability under Monell v. Department of Social

Services, 436 U.S. 658 (1978)); Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir.

2010) (although pro se pleadings are liberally construed, a plaintiff must allege

facts sufficient to state a plausible claim).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                     20-35046